Exhibit 10.2
INTEVAC, INC.
2003 EMPLOYEE STOCK PURCHASE PLAN
AS AMENDED, FEBRUARY 2009
     The following constitute the provisions of the 2003 Employee Stock Purchase
Plan of Intevac, Inc. Capitalized terms used herein shall have the meanings
assigned to such terms in the attached Appendix.
     1. Purpose. The purpose of the Plan is to provide employees of the Company
and its Designated Subsidiaries with an opportunity to purchase Common Stock of
the Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code. The provisions of the Plan, accordingly, shall be
construed so as to extend and limit participation in a uniform and
nondiscriminatory basis consistent with the requirements of Section 423.
     2. Eligibility.
          (a) Offering Periods. Any individual who is an Employee as of the
Enrollment Date of any Offering Period under this Plan shall be eligible to
participate in such Offering Period, subject to the requirements of Section 4.
Additionally, provided that an individual is an Employee as of a Semi-Annual
Entry Date within an Offering Period, such individual may enter such Offering
Period on such Semi-Annual Entry Date.
          (b) Limitations. Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted a purchase right under the Plan
(i) to the extent that, immediately after the grant, such Employee (or any other
person whose stock would be attributed to such Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company or any Parent or
Subsidiary of the Company and/or hold outstanding options to purchase such stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in
Section 423 of the Code) of the Company or any Parent or Subsidiary of the
Company accrues at a rate which exceeds twenty-five thousand dollars ($25,000)
worth of stock (determined at the Fair Market Value of the stock at the time
such purchase right is granted) for each calendar year in which such purchase
right is outstanding at any time.
     3. Offering Periods. The Plan shall be implemented by a series of
successive Offering Periods, with such succession continuing thereafter until
(i) the maximum number of shares of Common Stock available for issuance under
the Plan have been purchased, or (ii) terminated in accordance with Section 19.
Each new Offering Period shall commence on such date as determined by the
Administrator; provided, however, that the first Offering Period shall commence
on the first Trading Day on or after August 1, 2003. The Administrator shall
have the power to change the duration of Offering Periods (including the
commencement dates thereof) with respect to future

-1-



--------------------------------------------------------------------------------



 



offerings without stockholder approval if such change is announced prior to the
scheduled beginning of the first Offering Period to be affected thereafter,
except as provided in Section 23.
     4. Participation.
          (a) First Purchase Interval in the Offering Period. An Employee who is
eligible to participate in the Plan pursuant to Section 2 shall be entitled to
participate in the first Purchase Interval in the first Offering Period only if
such individual submits to the Company’s payroll office (or its designee), a
properly completed subscription agreement authorizing payroll deductions in the
form provided by the Administrator for such purpose (i) no earlier than the
effective date of the Form S-8 registration statement with respect to the
issuance of Common Stock under this Plan and (ii) no later than five
(5) business days from the effective date of such S-8 registration statement
(the “Enrollment Window”). An eligible Employee’s failure to submit the
subscription agreement during the Enrollment Window shall result in the
automatic termination of such individual’s participation in the Offering Period.
          (b) Subsequent Purchase Intervals and Offering Periods. An Employee
who is eligible to participate in the Plan pursuant to Section 2 may become a
participant by (i) submitting to the Company’s payroll office (or its designee),
on or before a date prescribed by the Administrator prior to an applicable
Enrollment Date or Semi-Annual Entry Date, a properly completed subscription
agreement authorizing payroll deductions in the form provided by the
Administrator for such purpose, or (ii) following an electronic or other
enrollment procedure prescribed by the Administrator.
     5. Payroll Deductions.
          (a) At the time a participant enrolls in the Plan pursuant to
Section 4, he or she shall elect to have payroll deductions made on each payday
during the Offering Period in an amount not exceeding ten percent (10%) of the
Compensation which he or she receives on each such payday; provided, that should
a payday occur on a Purchase Date, a participant shall have the payroll
deductions made on such payday applied to his or her account under the new
Offering Period or Purchase Interval, as the case may be. A participant’s
subscription agreement shall remain in effect for successive Offering Periods
unless terminated as provided in Section 9.
          (b) Payroll deductions authorized by a participant shall commence on
the first payday following the Entry Date and shall end on the last payday in
the Offering Period to which such authorization is applicable, unless sooner
terminated by the participant as provided in Section 9; provided, however, that
for the first Offering Period, payroll deductions shall commence on the first
payday on or following the end of the Enrollment Window.
          (c) All payroll deductions made for a participant shall be credited to
his or her account under the Plan and shall be withheld in whole percentages
only. A participant may not make any additional payments into such account.
          (d) A participant may (i) discontinue his or her participation in the
Plan as provided in Section 9, (ii) increase the rate of his or her payroll
deductions once during each Purchase Interval, and (iii) decrease the rate of
his or her payroll deductions once during each Purchase Interval by (x) properly
completing and submitting to the Company’s payroll office (or its

-2-



--------------------------------------------------------------------------------



 



designee), on or before a date prescribed by the Administrator prior to an
applicable Purchase Date, a new subscription agreement authorizing the change in
payroll deduction rate in the form provided by the Administrator for such
purpose, or (y) following an electronic or other procedure prescribed by the
Administrator. If a participant has not followed such procedures to change the
rate of payroll deductions, the rate of his or her payroll deductions shall
continue at the originally elected rate throughout the Offering Period and
future Offering Periods (unless terminated as provided in Section 9). The
Administrator may, in its sole discretion, change or institute any limit as to
the nature and/or number of payroll deduction rate changes that may be made by
participants during any Offering Period. Any change in payroll deduction rate
made pursuant to this Section 5(d) shall be effective as of the first full
payroll period following five (5) business days after the date on which the
change is made by the participant (unless the Administrator, in its sole
discretion, elects to process a given change in payroll deduction rate more
quickly).
          (e) Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code and Section 2(b), a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during a Purchase
Interval. Payroll deductions shall recommence at the rate originally elected by
the participant effective as of the beginning of the first Purchase Interval
which is scheduled to end in the following calendar year, unless terminated by
the participant as provided in Section 9.
          (f) At the time the purchase right is exercised, in whole or in part,
or at the time some or all of the Company’s Common Stock issued under the Plan
is disposed of, the participant must make adequate provision for the Company’s
federal, state, or other tax withholding obligations, if any, that arise upon
the exercise of the purchase right or the disposition of the Common Stock. At
any time, the Company may, but shall not be obligated to, withhold from the
participant’s compensation the amount necessary for the Company to meet
applicable withholding obligations, including any withholding required to make
available to the Company any tax deductions or benefits attributable to the sale
or early disposition of Common Stock by the Employee.
     6. Grant of Purchase Right. On the Enrollment Date of each Offering Period,
or the Semi-Annual Entry Date of each Offering Period for each Employee who
entered such Offering Period on a Semi-Annual Entry Date, each Employee
participating in such Offering Period shall be granted a purchase right to
purchase on each Purchase Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of Common Stock determined by dividing
such participant’s payroll deductions accumulated prior to such Purchase Date
and retained in the participant’s account as of the Purchase Date by the
applicable Purchase Price; provided that in no event shall a participant be
permitted to purchase during each Purchase Interval more than 750 shares of
Common Stock (subject to any adjustment pursuant to Section 18), and provided
further that such purchase shall be subject to the limitations set forth in
Sections 2(b) and 8. The Employee may accept the grant of such purchase right by
electing to participate in the Plan in accordance with the requirements of
Section 4. The Administrator may, for future Offering Periods, increase or
decrease, in its absolute discretion, the maximum number of shares of Common
Stock that a participant may purchase during each Purchase Interval of such
Offering Period. Exercise of the purchase right shall occur as provided in
Section 7, unless the participant has withdrawn pursuant to Section 9. The
purchase right shall expire on the last day of the Offering Period.

-3-



--------------------------------------------------------------------------------



 



     7. Exercise of Purchase Right.
          (a) Unless a participant withdraws from the Plan as provided in
Section 9, his or her purchase right for the purchase of shares of Common Stock
shall be exercised automatically on the Purchase Date, and the maximum number of
full shares subject to purchase right shall be purchased for such participant at
the applicable Purchase Price with the accumulated payroll deductions in his or
her account. No fractional shares of Common Stock shall be purchased; any
payroll deductions accumulated in a participant’s account which are not
sufficient to purchase a full share shall be retained in the participant’s
account for the subsequent Purchase Interval or Offering Period, subject to
earlier withdrawal by the participant as provided in Section 9. Any other funds
left over in a participant’s account after the Purchase Date shall be returned
to the participant. During a participant’s lifetime, a participant’s purchase
right to purchase shares hereunder is exercisable only by him or her.
          (b) Notwithstanding any contrary Plan provision, if the Administrator
determines that, on a given Purchase Date, the number of shares of Common Stock
with respect to which purchase rights are to be exercised may exceed (i) the
number of shares of Common Stock that were available for sale under the Plan on
an Entry Date of the applicable Offering Period, or (ii) the number of shares of
Common Stock available for sale under the Plan on such Purchase Date, the
Administrator may in its sole discretion (x) provide that the Company shall make
a pro rata allocation of the shares of Common Stock available for purchase on
such Entry Date or Purchase Date, as applicable, in as uniform a manner as shall
be practicable and as it shall determine in its sole discretion to be equitable
among all participants exercising purchase rights to purchase Common Stock on
such Purchase Date, and continue the Offering Period then in effect, or
(y) provide that the Company shall make a pro rata allocation of the shares of
Common Stock available for purchase on such Entry Date or Purchase Date, as
applicable, in as uniform a manner as shall be practicable and as it shall
determine in its sole discretion to be equitable among all participants
exercising purchase rights to purchase Common Stock on such Purchase Date, and
terminate the Offering Period then in effect pursuant to Section 19. The Company
may make pro rata allocation of the shares of Common Stock available on the
Entry Date of any applicable Offering Period pursuant to the preceding sentence,
notwithstanding any authorization of additional shares of Common Stock for
issuance under the Plan by the Company’s shareholders subsequent to such Entry
Date.
     8. Delivery. As soon as administratively practicable after each Purchase
Date on which a purchase of shares of Common Stock occurs, the Company shall
arrange the delivery to each participant, the shares purchased upon exercise of
his or her purchase right in a form determined by the Administrator (in its sole
discretion). No participant shall have any voting, dividend, or other
shareholder rights with respect to shares of Common Stock subject to any
purchase right granted under the Plan until such shares have been purchased and
delivered to the participant as provided in this Section 8.
     9. Withdrawal.
          (a) Under procedures established by the Administrator, a participant
may withdraw all but not less than all the payroll deductions credited to his or
her account and not yet used to exercise his or her purchase right under the
Plan at any time by (i) submitting to the Company’s payroll office (or its
designee) a written notice of withdrawal in the form prescribed by

-4-



--------------------------------------------------------------------------------



 



the Administrator for such purpose, or (ii) following an electronic or other
withdrawal procedure prescribed by the Administrator. All of the participant’s
payroll deductions credited to his or her account shall be paid to such
participant as promptly as practicable after the effective date of his or her
withdrawal and such participant’s purchase right for the Offering Period shall
be automatically terminated, and no further payroll deductions for the purchase
of shares shall be made for such Offering Period. If a participant withdraws
from an Offering Period, payroll deductions shall not resume at the beginning of
the succeeding Offering Period unless the participant re-enrolls in the Plan in
accordance with the provisions of Section 4.
          (b) A participant’s withdrawal from an Offering Period shall not have
any effect upon his or her eligibility to participate in any similar plan that
may hereafter be adopted by the Company or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the participant
withdraws.
     10. Termination of Employment. In the event a participant ceases to be an
Employee of an Employer, his or her purchase right shall immediately expire and
any payroll deductions credited to such participant’s account during the
Offering Period but not yet used to purchase shares of Common Stock under the
Plan shall be returned to such participant or, in the case of his or her death,
to the person or persons entitled thereto under Section 14, and such
participant’s purchase right shall be automatically terminated.
     11. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.
     12. Stock.
          (a) Subject to adjustment upon changes in capitalization of the
Company as provided in Section 18, the maximum number of shares of Common Stock
which shall be made available for sale under the Plan shall be 1,250,000 shares
plus any shares which have been reserved but not issued under the Company’s 1995
Employee Stock Purchase Plan as of the date of its termination.
          (b) Shares of Common Stock to be delivered to a participant under the
Plan shall be registered in the name of the participant or in the name of the
participant and his or her spouse.
     13. Administration. The Administrator shall administer the Plan and shall
have full and exclusive discretionary authority to construe, interpret and apply
the terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Administrator shall, to the full extent permitted by law, be final and
binding upon all parties.
     14. Designation of Beneficiary.
          (a) A participant may designate a beneficiary who is to receive any
shares of Common Stock and cash, if any, from the participant’s account under
the Plan in the event of such participant’s death subsequent to an Purchase Date
on which the purchase right is exercised but prior to delivery to such
participant of such shares and cash. In addition, a participant may designate a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of

-5-



--------------------------------------------------------------------------------



 



such participant’s death prior to exercise of the purchase right. If a
participant is married and the designated beneficiary is not the spouse, spousal
consent shall be required for such designation to be effective.
          (b) In the event of the death of a participant and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
participant’s death, the Company shall deliver such shares and/or cash to the
executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.
          (c) All beneficiary designations under this Section 14 shall be made
in such form and manner as the Administrator may prescribe from time to time.
     15. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of a purchase right or to
receive shares of Common Stock under the Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution or as provided in Section 14) by the participant. Any
such attempt at assignment, transfer, pledge or other disposition shall be
without effect, except that the Company may treat such act as an election to
withdraw from an Offering Period in accordance with Section 9.
     16. Use of Funds. All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions. Until
shares of Common Stock are issued under the Plan (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), a participant shall only have the rights of an unsecured
creditor with respect to such shares.
     17. Reports. Individual accounts shall be maintained for each participant
in the Plan. Statements of account shall be given to participating Employees at
least annually, which statements shall set forth the amounts of payroll
deductions, the Purchase Price, the number of shares of Common Stock purchased
and the remaining cash balance, if any.
     18. Adjustments, Dissolution, Liquidation, Merger or Change of Control.
          (a) Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock such that an
adjustment is determined by the Administrator (in its sole discretion) to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Administrator shall, in such manner as it may deem equitable, adjust the number
and class of Common Stock which may be delivered under the Plan, the Purchase
Price per share and the

-6-



--------------------------------------------------------------------------------



 



number of shares of Common Stock covered by each purchase right under the Plan
which has not yet been exercised, and the numerical limits of Section 6.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Offering Period then in progress
shall be shortened by setting a new Purchase Date (the “New Purchase Date”), and
shall terminate immediately prior to the consummation of such proposed
dissolution or liquidation, unless provided otherwise by the Board. The New
Purchase Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Board shall notify each participant in writing, at least ten
(10) business days prior to the New Purchase Date, that the Purchase Date for
the participant’s purchase right has been changed to the New Purchase Date and
that the participant’s purchase right shall be exercised automatically on the
New Purchase Date, unless prior to such date the participant has withdrawn from
the Offering Period as provided in Section 9.
          (c) Merger or Change of Control. In the event of a merger of the
Company with or into another corporation or a Change of Control, each
outstanding purchase right shall be assumed or an equivalent purchase right
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the purchase right, the Purchase Interval then in
progress shall be shortened by setting a new Purchase Date (the “New Purchase
Date”) and the Offering Period then in progress shall end on the New Purchase
Date. The New Purchase Date shall be before the date of the Company’s proposed
merger or Change of Control. The Administrator shall notify each participant in
writing, at least ten (10) business days prior to the New Purchase Date, that
the Purchase Date for the participant’s purchase right has been changed to the
New Purchase Date and that the participant’s purchase right shall be exercised
automatically on the New Purchase Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 9.
     19. Amendment or Termination.
          (a) The Administrator may at any time and for any reason terminate or
amend the Plan. Except as otherwise provided in the Plan, no such termination
can affect purchase rights previously granted under the Plan, provided that an
Offering Period may be terminated by the Administrator on any Purchase Date if
the Administrator determines that the termination of the Plan is in the best
interests of the Company and its stockholders. Except as provided in Section 18
and this Section 19, no amendment may make any change in any purchase right
theretofore granted which adversely affects the rights of any participant. To
the extent necessary to comply with Section 423 of the Code (or any successor
rule or provision or any other applicable law, regulation or stock exchange
rule), the Company shall obtain stockholder approval in such a manner and to
such a degree as required.
          (b) Without stockholder consent and without regard to whether any
participant rights may be considered to have been “adversely affected,” the
Administrator shall be entitled to change the Offering Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or

-7-



--------------------------------------------------------------------------------



 



accounting and crediting procedures to ensure that amounts applied toward the
purchase of Common Stock for each participant properly correspond with amounts
withheld from the participant’s Compensation, and establish such other
limitations or procedures as the Administrator determines in its sole discretion
advisable which are consistent with the Plan.
          (c) In the event the Administrator determines that the ongoing
operation of the Plan may result in unfavorable financial accounting
consequences, the Board may, in its discretion and, to the extent necessary or
desirable, modify or amend the Plan to reduce or eliminate such accounting
consequence including, but not limited to:
               (i) altering the Purchase Price for any Offering Period including
an Offering Period underway at the time of the change in Purchase Price;
               (ii) shortening any Offering Period so that Offering Period ends
on a new Purchase Date, including an Offering Period underway at the time of the
Board action; and
               (iii) allocating shares.
Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.
     20. Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
     21. Conditions Upon Issuance of Shares. Shares of Common Stock shall not be
issued with respect to a purchase right under the Plan unless the exercise of
such purchase right and the issuance and delivery of such shares pursuant
thereto shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act of 1933, as amended, including
the rules and regulations promulgated thereunder, the Exchange Act and the
requirements of any stock exchange upon which the shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.
          As a condition to the exercise of a purchase right, the Company may
require the person exercising such purchase right to represent and warrant at
the time of any such exercise that the shares are being purchased only for
investment and without any present intention to sell or distribute such shares
if, in the opinion of counsel for the Company, such a representation is required
by any of the aforementioned applicable provisions of law.
     22. Term of Plan. The Plan shall become effective upon the earlier to occur
of its adoption by the Board or its approval by the stockholders of the Company.
It shall continue in effect until terminated pursuant to Section 19.
     23. Automatic Transfer to Low Price Offering Period. To the extent
permitted by any applicable laws, regulations, or stock exchange rules if the
Fair Market Value of the Common Stock on any Purchase Date in an Offering Period
is lower than the Fair Market Value of the Common Stock on the Enrollment Date
of such Offering Period, then all participants in such Offering Period

-8-



--------------------------------------------------------------------------------



 



shall be automatically withdrawn from such Offering Period immediately after the
exercise of their purchase right on such Purchase Date and automatically
re-enrolled in the immediately following Offering Period and the current
Offering Period shall automatically terminate after such purchase of shares on
the Purchase Date. The Administrator may shorten the duration of such new
Offering Period within five (5) business days following the start date of such
new Offering Period.

-9-



--------------------------------------------------------------------------------



 



APPENDIX

    The following definitions shall be in effect under the Plan:

          Definitions.
          (a) “Administrator” means the Board or any committee thereof
designated by the Board in accordance with Section 13.
          (b) “Board” means the Board of Directors of the Company.
          (c) “Change of Control” means the occurrence of any of the following
events:
               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or
               (ii) The consummation of the sale or disposition by the Company
of all or substantially all of the Company’s assets; or
               (iii) The consummation of a merger or consolidation of the
Company, with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company, or such surviving entity or its parent outstanding
immediately after such merger or consolidation.
               (iv) A change in the composition of the Board, as a result of
which fewer than a majority of the Directors are Incumbent Directors. “Incumbent
Directors” means Directors who either (A) are Directors as of the effective date
of the Plan (pursuant to Section 22), or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of
those Directors whose election or nomination was not in connection with any
transaction described in subsections (i), (ii) or (iii) or in connection with an
actual or threatened proxy contest relating to the election of Directors of the
Company.
          (d) “Code” means the Internal Revenue Code of 1986, as amended.
          (e) “Common Stock” means the common stock of the Company.
          (f) “Company” means Intevac, Inc., a California corporation.
          (g) “Compensation” means an Employee’s base straight time gross
earnings, but exclusive of payments for commissions, overtime, shift premium and
other compensation.

-10-



--------------------------------------------------------------------------------



 



          (h) “Designated Subsidiary” means any Subsidiary that has been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan.
          (i) “Director” means a member of the Board.
          (j) “Employee” means any individual who is a common law employee of an
Employer and is customarily employed for at least twenty (20) hours per week and
more than five (5) months in any calendar year by the Employer. For purposes of
the Plan, the employment relationship shall be treated as continuing intact
while the individual is on sick leave or other leave of absence approved by the
Company. Where the period of leave exceeds 90 days and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship shall be deemed to have terminated on the 91st day of such leave.
          (k) “Employer” means any one or all of the Company and its Designated
Subsidiaries.
          (l) “Enrollment Date” means the first Trading Day of each Offering
Period.
          (m) “Entry Date” means the Enrollment Date or Semi-Annual Entry Date
on which an individual becomes a participant in the Plan.
          (n) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (o) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
               (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
Fair Market Value shall be the closing sales price for the Common Stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the date of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable, or;
               (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
shall be the mean of the closing bid and asked prices for the Common Stock on
the date of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable, or;
               (iii) In the absence of an established market for the Common
Stock, its Fair Market Value shall be determined in good faith by the
Administrator.
          (p) “Offering Periods” means the successive periods of approximately
twenty-four (24) months, each comprised of one or more successive Purchase
Intervals. The duration and timing of Offering Periods may be changed pursuant
to Section 3 of this Plan.
          (q) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

-11-



--------------------------------------------------------------------------------



 



          (r) “Plan” means this 2003 Employee Stock Purchase Plan.
          (s) “Purchase Date” means the last Trading Day in January and July of
each year. The first Purchase Date under the Plan shall be January 30, 2004.
          (t) “Purchase Interval” shall mean the approximately six (6) month
period running from the first Trading Day in February of each year through the
last Trading Day in July of each year or from the first Trading Day in August of
each year through the last Trading Day in January of the following year.
However, the initial Purchase Interval shall commence on the Enrollment Date of
the first Offering Period and end on the last Trading Day in January 2004.
          (u) “Purchase Price” means, for each participant, an amount equal to
eighty-five percent (85%) of the Fair Market Value of a share of Common Stock on
(i) the Participant’s Entry Date into that Offering Period, or (ii) on the
Purchase Date, whichever is lower; provided however, that the Purchase Price may
be adjusted by the Administrator pursuant to Section 19.
          (v) “Semi-Annual Entry Date” means the first Trading Day of each
Purchase Interval provided that such Trading Day is not an Enrollment Date.
          (w) “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.
          (x) “Trading Day” means a day on which the U.S. national stock
exchanges and the Nasdaq System are open for trading.

-12-